Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Action on the Merits. Claims 1-4, 6-9, and 11-20 are currently pending and are addressed below. 

Response to Amendments
	The amendment filed on May 31st, 2022 has been considered and entered. Accordingly, claims 1-4, 6-9, 11-12 have been amended. Claims 5 and 10 are cancelled. Claims 13-20 are newly added.

Response to Arguments
	The previous claim interpretations of claims 1-2 have been overcome due to applicant’s amendments.
	The previous 35 USC 112(a) and 112(b) rejections have been overcome due to the applicant’s amendments.
	The applicant’s arguments with respect to claims 1-4, 6-9, and 11-20 have been considered but are moot in view of the newly formulated grounds of rejections necessitated by the applicant’s amendments. 

	Election/Restrictions
	Amended claim 1, and claims 3, 6, 8, 13, 15, 17, and 19 depending therefrom are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 1 as amended is directed to a travel control system that determines whether to lower the second set vehicle speed to be equal to the calculated upper-limit speed based on whether a driver is holding a steering wheel, classified (for example) in CPC B60W 50/0082, 2040/0815, 2540/229, while original claim 1 was directed to a travel control system that lowers the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving assist control in the second driving assist mode to continue, classified (for example) in G05D 1/0088, 1/0225 and B60W 30/146, 60/00182. The amended claim 1 (together with its dependent claims) now does not require the features that were previously required, considered, and searched in original claim 1, that is, no longer requiring the lowering of the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving the driving assist control in the second driving assist mode to continue. 
Amended claim 2, and claims 4, 7, 9, 14, 16, 18, and 20 depending therefrom are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 2 as amended is directed to a travel control system that determines whether to lower the second set vehicle speed to be equal to the calculated upper-limit speed based on whether a driver is holding a steering wheel, classified (for example) in CPC B60W 50/0082, 2040/0815, 2540/229, along with requesting that the driver selects a change in drive modes, classified (for example) in CPC B60W 50/14, while original claim 1 was directed to a travel control system that lowers the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving assist control in the second driving assist mode to continue, classified (for example) in G05D 1/0088, 1/0225 and B60W 30/146, 60/00182. The amended claim 2 (together with its dependent claims) now does not require the features that were previously required, considered, and searched in original claim 2, that is, no longer requiring the lowering of the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving the driving assist control in the second driving assist mode to continue. 
Since the applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, amended claims 1-4, 6-9 and 13-20 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. See also MPEP 818.02(a)1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani (JP 2017052300 A) (“Yoshitani”) (Translation Attached) in view of Nakamura (US 20180348758 A1) (“Nakamura”) in view of Westlund (US 20190001941 A1) (“Westlund”) in view of Grolle (US 20100125399 A1) (“Grolle”) (Translation Attached).

With respect to claim 11, Yoshitani teaches a travel control system for a vehicle comprising: 
evaluate a level of worsening of a traveling environment during traveling in the second driving assist mode and; calculate, on a basis of the evaluated level of the worsening of the traveling environment, a first vehicle speed that enables the second driving assist mode to continue, even in the traveling environment at the evaluated level of worsening (Evaluates state of an environment and calculates a speed to continue autonomously driving in a worse environment: See at least Yoshitani Paragraph 5-6 and 39-40)
Yoshitani, however, fails to explicitly disclose a travel control system for a vehicle, the travel control system including a manual driving mode, a first driving assist mode in which driving assist control is performed on a precondition that a driver holds a steering wheel, and a second driving assist mode in which the driving assist control is performed without requiring the driver to hold the steering wheel the travel control system comprising circuitry configured to: compare a second vehicle speed currently set in the second driving assist mode with the calculated first vehicle speed;  in response to determining that the calculated first vehicle speed is lower than the speed currently set in the second driving assist mode, determine whether it is possible to continue the second driving assist mode at the currently set second vehicle speed in the traveling environment at the evaluated level of worsening and in response to determining that that it is not possible to continue with the second driving assist mode at the currently set second vehicle speed in the traveling environment at the evaluated level of worsening, lower the second vehicle speed in the second driving assist mode to the first7DM_US 187242783-1.086551.0372Application No. 16/433,805Docket No.: 086551-0372Reply to Office Action of March 1, 2022 vehicle speed to allow the driving assist control in the second driving assist mode to continue when it is determined that it is not possible to continue with the driving assist control in the second driving assist mode at the first vehicle speed even in the traveling environment at the evaluated level of worsening, wherein the travel control system further includes an automatic stopping mode in which the vehicle automatically stops at a safe location, wherein in response to determining that the calculated first vehicle speed is lower than both the second speed vehicle and a preset lower-limit vehicle speed, the circuitry transitions from the second driving assist mode to the automatic stopping mode, and wherein the preset lower-limit vehicle speed is set to be lower than the second speed vehicle.
Nakamura teaches a travel control system for a vehicle, the travel control system including a manual driving mode, a first driving assist mode in which driving assist control is performed on a precondition that a driver holds a steering wheel, and a second driving assist mode in which the driving assist control is performed without requiring the driver to hold the steering wheel (Manual Drive Mode, Autonomous drive mode where driver must hold steering wheel, and fully autonomous drive mode: See at least Nakamura Paragraphs 141-142, 150, 160, 162, the travel control system comprising circuitry configured to: 
 compare a second vehicle speed currently set in the second driving assist mode with the calculated first vehicle speed; in response to determining that the calculated first vehicle speed is lower than the speed currently set in the second driving assist mode, determine whether it is possible to continue the second driving assist mode at the currently set second vehicle speed in the traveling environment at the evaluated level of worsening (Determines whether fully autonomous driving is possible based on a comparison of set speeds and environment along with a determination that a first mode of driving speed is lower than the second: See at least Nakamura Paragraphs 7-8, 10, 14)
wherein the travel control system further includes an automatic stopping mode in which the vehicle automatically stops at a safe location (Vehicle has a program to be able to stop at a safe location: See at least Nakamura Paragraph 94, 170).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Yoshitani to include a travel control system for a vehicle, the travel control system including a manual driving mode, a first driving assist mode in which driving assist control is performed on a precondition that a driver holds a steering wheel, and a second driving assist mode in which the driving assist control is performed without requiring the driver to hold the steering wheel the travel control system comprising circuitry configured to: compare a second vehicle speed currently set in the second driving assist mode with the calculated first vehicle speed;  in response to determining that the calculated first vehicle speed is lower than the speed currently set in the second driving assist mode, determine whether it is possible to continue the second driving assist mode at the currently set second vehicle speed in the traveling environment at the evaluated level of worsening and wherein the travel control system further includes an automatic stopping mode in which the vehicle automatically stops at a safe location, as taught by Nakamura as disclosed above, in order to ensure accurate movement of an autonomous vehicle (Nakamura Paragraph 2 “The present invention relates to a vehicle control system”).
Yoshitani in view of Nakamura fail to explicitly disclose in response to determining that that it is not possible to continue with the second driving assist mode at the currently set second vehicle speed in the traveling environment at the evaluated level of worsening, lower the second vehicle speed in the second driving assist mode to the first7DM_US 187242783-1.086551.0372Application No. 16/433,805Docket No.: 086551-0372Reply to Office Action of March 1, 2022 vehicle speed to allow the driving assist control in the second driving assist mode to continue when it is determined that it is not possible to continue with the driving assist control in the second driving assist mode at the first vehicle speed even in the traveling environment at the evaluated level of worsening, wherein in response to determining that the calculated first vehicle speed is lower than both the second speed vehicle and a preset lower-limit vehicle speed, the circuitry transitions from the second driving assist mode to the automatic stopping mode, and wherein the preset lower-limit vehicle speed is set to be lower than the second speed vehicle.
Westlund, however, teaches in response to determining that that it is not possible to continue with the second driving assist mode at the currently set second vehicle speed in the traveling environment at the evaluated level of worsening, lower the second vehicle speed in the second driving assist mode to the first7DM_US 187242783-1.086551.0372Application No. 16/433,805Docket No.: 086551-0372Reply to Office Action of March 1, 2022 vehicle speed to allow the driving assist control in the second driving assist mode to continue when it is determined that it is not possible to continue with the driving assist control in the second driving assist mode at the first vehicle speed even in the traveling environment at the evaluated level of worsening (When determined that the vehicle cannot drive in second mode, the vehicle speed is lowered: See at least Westlund Paragraphs 27, 51, 53, 45).
It would have been obvious to one of ordinary skill in the art to have modified the system of Yoshitani in view of Nakamura to include that in response to determining that that it is not possible to continue with the second driving assist mode at the currently set second vehicle speed in the traveling environment at the evaluated level of worsening, lower the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving assist control in the second driving assist mode to continue when it is determined that it is not possible to continue with the driving assist control in the second driving assist mode at the first vehicle speed even in the traveling environment at the evaluated level of worsening, as taught by Westlund as disclosed above, in order to ensure optimal movement of an autonomous vehicle (Westlund Paragraph 2 “Embodiments herein relate generally to an autonomous vehicle and a method performed by the autonomous vehicle”).
Yoshitani in view of Nakamura in view of Westlund fail to explicitly disclose wherein in response to determining that the calculated first vehicle speed is lower than both the second speed vehicle and a preset lower-limit vehicle speed, the circuitry transitions from the second driving assist mode to the automatic stopping mode, and wherein the preset lower-limit vehicle speed is set to be lower than the second speed vehicle.
Grolle, however, teaches wherein in response to determining that the calculated first vehicle speed is lower than both the second speed vehicle and a preset lower-limit vehicle speed, the circuitry transitions from the second driving assist mode to the automatic stopping mode, and wherein the preset lower-limit vehicle speed is set to be lower than the second speed vehicle (Autonomous vehicle automatically applies brakes when a detection of deceleration to a speed lower than a threshold: See at least Grolle Paragraphs 31).
It would have been obvious to one of ordinary skill in the art to have modified the system of Yoshitani in view of Nakamura in view of Urano in view of Westlund to include that in response to determining that the calculated first vehicle speed is lower than both the second speed vehicle and a preset lower-limit vehicle speed, the circuitry transitions from the second driving assist mode to the automatic stopping mode, and wherein the preset lower-limit vehicle speed is set to be lower than the second speed vehicle, as taught by Grolle as disclosed above, in order to ensure safe operation of an autonomous vehicle (Grolle Paragraph 1 “It finds particular application in conjunction with avoiding a fault condition of the adaptive cruise control system and maintaining braking based on the vehicle acceleration response and will be described with particular reference thereto”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani (JP 2017052300 A) (“Yoshitani”) (Translation Attached) in view of Nakamura (US 20180348758 A1) (“Nakamura”) in view of Urano (US 20180065635 A1) (“Urano”) in view of Westlund (US 20190001941 A1) (“Westlund”) in view of Grolle (US 20100125399 A1) (“Grolle”) (Translation Attached).

With respect to claim 11, Yoshitani teaches a travel control system for a vehicle comprising: 
evaluate a level of worsening of a traveling environment during traveling in the second driving assist mode and; calculate, on a basis of the evaluated level of the worsening of the traveling environment, a first vehicle speed that enables the second driving assist mode to continue, even in the traveling environment at the evaluated level of worsening (Evaluates state of an environment and calculates a speed to continue autonomously driving in a worse environment: See at least Yoshitani Paragraph 5-6 and 39-40)
Yoshitani, however, fails to explicitly disclose a travel control system for a vehicle, the travel control system including a manual driving mode, a first driving assist mode in which driving assist control is performed on a precondition that a driver holds a steering wheel, and a second driving assist mode in which the driving assist control is performed without requiring the driver to hold the steering wheel the travel control system comprising circuitry configured to: compare a second vehicle speed currently set in the second driving assist mode with the calculated first vehicle speed;  in response to determining that the calculated first vehicle speed is lower than the speed currently set in the second driving assist mode, determine whether it is possible to continue the second driving assist mode at the currently set second vehicle speed in the traveling environment at the evaluated level of worsening select either one of a continuation of the second driving assist mode and a transition to the first driving assist mode when it Is determined that it is not possible to continue the second driving assist mode at the currently set second vehicle speed in the traveling environment at the evaluated level of worsening and in response to the continuation of the second driving assist mode is selected, lower the second vehicle speed in the second driving assist mode to the first7DM_US 187242783-1.086551.0372Application No. 16/433,805Docket No.: 086551-0372Reply to Office Action of March 1, 2022 vehicle speed to allow the driving assist control in the second driving assist mode to continue when it is determined that it is not possible to continue with the driving assist control in the second driving assist mode at the first vehicle speed even in the traveling environment at the evaluated level of worsening, wherein the travel control system further includes an automatic stopping mode in which the vehicle automatically stops at a safe location, wherein in response to determining that the calculated first vehicle speed is lower than both the second speed vehicle and a preset lower-limit vehicle speed, the circuitry transitions from the second driving assist mode to the automatic stopping mode, and wherein the preset lower-limit vehicle speed is set to be lower than the second speed vehicle.
Nakamura teaches a travel control system for a vehicle, the travel control system including a manual driving mode, a first driving assist mode in which driving assist control is performed on a precondition that a driver holds a steering wheel, and a second driving assist mode in which the driving assist control is performed without requiring the driver to hold the steering wheel (Manual Drive Mode, Autonomous drive mode where driver must hold steering wheel, and fully autonomous drive mode: See at least Nakamura Paragraphs 141-142, 150, 160, 162, the travel control system comprising circuitry configured to: 
 compare a second vehicle speed currently set in the second driving assist mode with the calculated first vehicle speed; in response to determining that the calculated first vehicle speed is lower than the speed currently set in the second driving assist mode, determine whether it is possible to continue the second driving assist mode at the currently set second vehicle speed in the traveling environment at the evaluated level of worsening (Determines whether fully autonomous driving is possible based on a comparison of set speeds and environment along with a determination that a first mode of driving speed is lower than the second: See at least Nakamura Paragraphs 7-8, 10, 14)
wherein the travel control system further includes an automatic stopping mode in which the vehicle automatically stops at a safe location (Vehicle has a program to be able to stop at a safe location: See at least Nakamura Paragraph 94, 170).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Yoshitani to include a travel control system for a vehicle, the travel control system including a manual driving mode, a first driving assist mode in which driving assist control is performed on a precondition that a driver holds a steering wheel, and a second driving assist mode in which the driving assist control is performed without requiring the driver to hold the steering wheel the travel control system comprising circuitry configured to: compare a second vehicle speed currently set in the second driving assist mode with the calculated first vehicle speed;  in response to determining that the calculated first vehicle speed is lower than the speed currently set in the second driving assist mode, determine whether it is possible to continue the second driving assist mode at the currently set second vehicle speed in the traveling environment at the evaluated level of worsening and wherein the travel control system further includes an automatic stopping mode in which the vehicle automatically stops at a safe location, as taught by Nakamura as disclosed above, in order to ensure accurate movement of an autonomous vehicle (Nakamura Paragraph 2 “The present invention relates to a vehicle control system”).
Yoshitani in view of Nakamura fail to explicitly disclose select either one of a continuation of the second driving assist mode and a transition to the first driving assist mode when it Is determined that it is not possible to continue the second driving assist mode at the currently set second vehicle speed in the traveling environment at the evaluated level of worsening and in response to the continuation of the second driving assist mode is selected, lower the second vehicle speed in the second driving assist mode to the first7DM_US 187242783-1.086551.0372Application No. 16/433,805Docket No.: 086551-0372Reply to Office Action of March 1, 2022 vehicle speed to allow the driving assist control in the second driving assist mode to continue when it is determined that it is not possible to continue with the driving assist control in the second driving assist mode at the first vehicle speed even in the traveling environment at the evaluated level of worsening, wherein in response to determining that the calculated first vehicle speed is lower than both the second speed vehicle and a preset lower-limit vehicle speed, the circuitry transitions from the second driving assist mode to the automatic stopping mode, and wherein the preset lower-limit vehicle speed is set to be lower than the second speed vehicle.
Urano, however, teaches select either one of a continuation of the second driving assist mode and a transition to the first driving assist mode when it Is determined that it is not possible to continue the second driving assist mode at the currently set second vehicle speed in the traveling environment at the evaluated level of worsening (Switching between driving modes: See at least Urano Paragraph 6 and 72).
It would have been obvious to one of ordinary skill in the art to have modified the system of Yoshitani in view of Nakamura to include select either one of a continuation of the second driving assist mode and a transition to the first driving assist mode when it Is determined that it is not possible to continue the second driving assist mode at the currently set second vehicle speed in the traveling environment at the evaluated level of worsening, as taught by Urano as disclosed above, in order to allow efficient operation of the autonomous vehicle (Urano Paragraph 2 “The present disclosure relates to an autonomous driving vehicle system”).
Yoshitani in view of Nakamura in view of Urano fail to explicitly disclose in response to the continuation of the second driving assist mode is selected, lower the second vehicle speed in the second driving assist mode to the first7DM_US 187242783-1.086551.0372Application No. 16/433,805Docket No.: 086551-0372Reply to Office Action of March 1, 2022 vehicle speed to allow the driving assist control in the second driving assist mode to continue when it is determined that it is not possible to continue with the driving assist control in the second driving assist mode at the first vehicle speed even in the traveling environment at the evaluated level of worsening, wherein in response to determining that the calculated first vehicle speed is lower than both the second speed vehicle and a preset lower-limit vehicle speed, the circuitry transitions from the second driving assist mode to the automatic stopping mode, and wherein the preset lower-limit vehicle speed is set to be lower than the second speed vehicle.
Westlund, however, teaches in response to the continuation of the second driving assist mode is selected, lower the second vehicle speed in the second driving assist mode to the first7DM_US 187242783-1.086551.0372Application No. 16/433,805Docket No.: 086551-0372Reply to Office Action of March 1, 2022 vehicle speed to allow the driving assist control in the second driving assist mode to continue when it is determined that it is not possible to continue with the driving assist control in the second driving assist mode at the first vehicle speed even in the traveling environment at the evaluated level of worsening (When determined that the vehicle cannot drive in second mode, the vehicle speed is lowered: See at least Westlund Paragraphs 27, 51, 53, 45).
It would have been obvious to one of ordinary skill in the art to have modified the system of Yoshitani in view of Nakamura in view of Urano to include that in response to the continuation of the second driving assist mode is selected, lower the second vehicle speed in the second driving assist mode to the first vehicle speed to allow the driving assist control in the second driving assist mode to continue when it is determined that it is not possible to continue with the driving assist control in the second driving assist mode at the first vehicle speed even in the traveling environment at the evaluated level of worsening, as taught by Westlund as disclosed above, in order to ensure optimal movement of an autonomous vehicle (Westlund Paragraph 2 “Embodiments herein relate generally to an autonomous vehicle and a method performed by the autonomous vehicle”).
Yoshitani in view of Nakamura in view of Urano in view of Westlund fail to explicitly disclose wherein in response to determining that the calculated first vehicle speed is lower than both the second speed vehicle and a preset lower-limit vehicle speed, the circuitry transitions from the second driving assist mode to the automatic stopping mode, and wherein the preset lower-limit vehicle speed is set to be lower than the second speed vehicle.
Grolle, however, teaches wherein in response to determining that the calculated first vehicle speed is lower than both the second speed vehicle and a preset lower-limit vehicle speed, the circuitry transitions from the second driving assist mode to the automatic stopping mode, and wherein the preset lower-limit vehicle speed is set to be lower than the second speed vehicle (Autonomous vehicle automatically applies brakes when a detection of deceleration to a speed lower than a threshold: See at least Grolle Paragraphs 31).
It would have been obvious to one of ordinary skill in the art to have modified the system of Yoshitani in view of Nakamura in view of Urano in view of Westlund to include that in response to determining that the calculated first vehicle speed is lower than both the second speed vehicle and a preset lower-limit vehicle speed, the circuitry transitions from the second driving assist mode to the automatic stopping mode, and wherein the preset lower-limit vehicle speed is set to be lower than the second speed vehicle, as taught by Grolle as disclosed above, in order to ensure safe operation of an autonomous vehicle (Grolle Paragraph 1 “It finds particular application in conjunction with avoiding a fault condition of the adaptive cruise control system and maintaining braking based on the vehicle acceleration response and will be described with particular reference thereto”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/               Examiner, Art Unit 3667           

/RACHID BENDIDI/               Primary Examiner, Art Unit 3667                                                                                                                                                                                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Quoting the MPEP, “The claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application, and in any request for continued examination (RCE) filed for the application. Subsequently presented claims [such as amended claim 1, in this case] to an invention other than that acted upon should be treated as provided in MPEP § 821.03.”